Case: 16-10422      Document: 00513970988         Page: 1    Date Filed: 04/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit

                                    No. 16-10422                                    FILED
                                  Summary Calendar                              April 27, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
DONALD GENE BLANTON,

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-3757


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Donald Gene Blanton, Texas prisoner # 1307891, was convicted by a jury
of tampering with physical evidence and possession of cocaine. His initial 28
U.S.C. § 2254 applications as to each count of conviction were denied. After he
pursued further state postconviction relief, Blanton filed in the district court
pleadings that contested the disposition of his state habeas filings and disputed



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10422    Document: 00513970988      Page: 2   Date Filed: 04/27/2017


                                 No. 16-10422

his guilt of the crimes of conviction. The district court construed the pleadings
as an unauthorized successive § 2254 application and transferred the matter
to this court. Blanton appeals the district court’s transfer order.
      Blanton argues that, during the initial state postconviction proceedings,
the State submitted an affidavit to which it attached evidence indicating that
he was convicted of a marijuana offense; Blanton maintains that he was not
properly indicted or convicted of a marijuana offense and, thus, he may file a
§ 2254 application to assert his innocence. He further contends that, because
there is no valid judgment for a marijuana offense, the district court did not
have jurisdiction to consider his prior § 2254 applications and impermissibly
assumed hypothetical jurisdiction.
      He does not allege that a new judgment or sentence was imposed since
he filed his previous § 2254 applications or contend that his presumed § 2254
application raises claims that could not have been asserted in his past § 2254
applications. Thus, to the extent that Blanton seeks to contest his conviction
on grounds that he could have asserted in a previous § 2254 application, those
claims are successive. See Leal-Garcia v. Quarterman, 573 F.3d 214, 222 (5th
Cir. 2009). To the extent that Blanton alleged errors in the state postconviction
proceedings that came after his past § 2254 applications or in previous federal
habeas proceedings, those claims are not cognizable on federal habeas review.
See Moore v. Dretke, 369 F.3d 844, 846 (5th Cir. 2004); see also In re Gentras,
666 F.3d 910, 911 (5th Cir. 2012).
      Further, we previously denied Blanton authorization to file a successive
§ 2254 application based on the same arguments that he now raises. See In re
Blanton, No. 16-10301 (5th Cir. June 6, 2016). Blanton has not presented any
arguments or evidence that refutes our prior determinations and, especially,
he has not shown that the underlying basis for his claims – i.e., he was not



                                       2
    Case: 16-10422    Document: 00513970988     Page: 3   Date Filed: 04/27/2017


                                 No. 16-10422

convicted of a marijuana offense – is supported by the record or implicates
whether his § 2254 application is an unauthorized successive application. His
contention that he may pursue federal habeas relief on account of his actual
innocence is unavailing. See Foster v. Quarterman, 466 F.3d 359, 367 (5th Cir.
2006); see also McQuiggin v. Perkins, 133 S. Ct. 1924, 1934 & n.1 (2013). Thus,
Blanton has not established that the district court’s transfer order was
erroneous. See United States v. Fulton, 780 F.3d 683, 688 (5th Cir.), cert.
denied, 136 S. Ct. 431 (2015).
      Accordingly, the district court’s transfer order is AFFIRMED. Blanton’s
motions for judicial notice, for the appointment of counsel, and to strike
fraudulent evidence are DENIED.




                                      3